

115 HR 3433 IH: Feeding America through Farm Flexibility Act of 2017
U.S. House of Representatives
2017-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3433IN THE HOUSE OF REPRESENTATIVESJuly 26, 2017Ms. Kelly of Illinois (for herself and Mr. Bost) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Agricultural Act of 2014 to increase the number of base acres upon which agricultural
			 producers are authorized to grow fruits and vegetables without a resulting
			 reduction in payment acres on their farm when the resulting produce is
			 used to help alleviate a food desert, and for other purposes.
	
 1.Short titleThis Act may be cited as the Feeding America through Farm Flexibility Act of 2017. 2.Producer discretion to plant additional fruits and vegetables on base acres without a resulting reduction in payment acresSection 1114(e) of the Agricultural Act of 2014 (7 U.S.C. 9014(e)) is amended by adding at the end the following new paragraph:
			
				(5)Producer discretion to plant additional fruits and vegetables to alleviate food deserts
 (A)Additional planting authority; purposeThe percentages specified in paragraphs (2) and (3) are increased by an additional five percent of base acres, to 20 percent and 40 percent respectively, if the crops referred to in paragraph (1) grown on the additional base acres are grown solely for sale or donation, directly or indirectly by the producer and with or without processing, in a food desert.
 (B)Food desert definedIn this paragraph, the term food desert means a census tract that, as determined by the Secretary— (i)has a poverty rate of 20 percent or greater; and
 (ii)provides difficult access to a retail outlet that provides a wide variety of fruits and vegetables.. 